.El Juez Asociado Señor Franco Soto,
emitió la opinión del tribunal.
La demandada alega en síntesis que el demandante es tenedor de libros y que en tal concepto fué requerido por la sociedad demandada para practicar una investigación en los libros de contabilidad mercantil, formar un estado general de las operaciones, abrir nuevos libros y realizar en general todos los trabajos propios de un contable 3r tenedor de li-bros, empezando sus trabajos el 18 de junio de 1921 basta el 10 de octubre de 1922, durante cuyo tiempo estuvieron a su exclusivo cargo todas las operaciones de contabilidad mercantil; que el demandante estima que el valor razonable de sus servicios asciende a la cantidad de $3,198.33 y ha-biendo tomado a cuenta la cantidad de $1,467 resulta un balance a favor del demandante de $1,730.83 que la demandada se ha negado a pagar.
A la demanda se acompaña una liquidación de las canti-dades tomadas por el demandante durante el tiempo que prestó sus servicios a la demandada.
La demandada contestó la demanda alegando como de-fensa esencial “que desde que utilizó los servicios del de-mandante en 19 de abril de 1922 hasta 10 de octubre si-.guíente que prescindió de ellos, satisfizo-al demandante el "precio convenido de dichos servicios, o sean veinte dollars 'semanales hasta 1° de julio último y diez y siete dóllars *265cincuenta centavos semanales de l9 de julio hasta el 10 de octubre más mi mes de compensación legal por no tener establecido término sn contrato.”
La corte' inferior, después de oído el caso en sus méri-tos, dictó sentencia condenando a la sociedad demandada a satifacer al demandante la suma reclamada y costas.
No conforme la demandada, estableció este recurso y se-ñala como errores los siguientes:
“l9 Es contraria a la prueba en cuanto considera como una sola sociedad una de 'Sobrinos de Portilla' de 1921 y otra 'Sobrinos de Portilla’ de 1922 cuando son dos distintas sociedades que impone a esta que es la demandada responsabilidades que sólo deben ser atri-buidas a aquélla que no ha sido demandada.
“29 Declara con lugar una demanda en la que faltan hechos para determinar una causa de acción contra la demandada en cuanto se refiere a la remuneración por servicios profesionales del demandante desde 18 de junio de 1921 a 19 de abril de 1922.
'CP Es contraria a la prueba y a las alegaciones de las partes al . declarar con lugar la demanda en cuanto a la remuneración de los servicios profesionales prestados a la demandada desde 19 de abril, de 1922 a 10 de octubre del mismo año desestimando así la excepción de pago de dichos servicios alegada por dicha demandada que aque-llas alegaciones y prueba acreditan.
“49 La prueba no sostiene la valoración de los servicios aceptada ,por la corte.”
1 No encontramos bien fundados el primero y el segundo error. La contención de ser contrario a la prueba haber considerado como una sociedad la de “Sobrinos de Portilla” dé 1921 y otra de igual nombre de 1922, es cuestión que no se menciona como defensa en la contestación y no se puede levantar por primera vez en apelación. Por el contrario, en la contestación se acepta la responsabilidad de la socie-dad demandada sin hacer distinción alguna en cuanto al nombre, si bien se alega que los servicios del demandante fueron convenidos y pagados.
El tercer error versa sobre la apreciación de la prueba en cuanto se determina por la corte inferior el valor,razo-*266nable de los servicios prestados por el demandante y no se declara qne dichos servicios fueran convenidos. En este punto la conclusión de la corte inferior fué manifiestamente errónea. El propio demandante suministra prueba plena y satisfactoria de que sus servicios fueron previamente con-venidos, primeramente, a razón de $20 semanales y luego fueron rebajados a $60 mensuales ($17.50 semanales).
En 21 de noviembre de 1921 el demandante escribió a la demandada pidiendo aumento de salario en la siguiente forma:
San Juan, P. R., Nov. 21 de 1921.
“A los Sres. Sobrinos de Portilla en sus oficinas Isabel 2* Street, San Juan, P. R.
“Muy señores mios y amigos:
“Al recabar de la muy buena voluntad de Uds. un pequeño au-mento en mi salario, como contable de esta casa, no creo de necesi-dad tener que aducir todas las circunstancias o razones que me obli-garen a ello; por lo que, sólo me permito hacerles ligeras referen-cias al respecto del aumento del trabajo de compromiso en primera intención; tampoco quiero que lo entendáis como una exigencia de parte mía, pues mi intención se limita a llevar al convencimiento de Uds. que en la actualidad se hace insostenible mi situación con el corto semanal de veinte pesos.
“Yo comprendo muy bien que en las actuales circunstancias, y por razón de haber decrecido en parte el volumen de los negocios, guar-den Uds. una actitud lógica y razonable para limitar gastos; pero es así, que a ello vengo yo contribuyendo, toda vez que les economizo una remuneración de un millar de pesos anualmente con mis traba-jos como contable e intervención en asuntos relacionados con la Te-sorería de Gobierno; y por todo, yo sólo solicito el mínimo aumento de cinco pesos semanales, a reserva de que en su buen juicio y ge-nerosidad se me reconozca para los futuros resultados satisfactorios en los negocios, lo que Uds. voluntaria y generosamente quieran re-galarme.
“Soy,siempre a sus órdenes su servidor y amigo,
’
(Fdo.) Sixto Toro.”"
La demandada respondió por escrito al demandante, diciendo1:
“Nov. 22, 1921. — Sr. Don Sixto Toro, San Juan, P. R. — Esti-*267mado amigo nuestro: A la vista su estimada carta de ayer solici-tando un pequeño aumento de sueldo la que contestamos informán-dole que sentimos verdaderamente no estar en condiciones de acce-der a sus deseos en la' actualidad porque el plan de economías que hemos trazado no nos permite complacerlo.
“Tenemos fuertes compromisos que cumplir y Ud. sabe que he-mos tenido que rebajar el personal de la oficina y de los talleres; pero si más tarde la situación mejorara tenga Ud. la completa segu-ridad que le mejoraríamos su salario.
“Esperando que nuestras razones sean comprendidas por Ud., quedamos como siempre a sus órdenes sus atentos amigos y s. s.,”
Lejos de poder acceder la demandada a los deseos del demandante para que se le aumentase su remuneración, la demandada escribió al demandante meses después rebaján-dole el sueldo a la suma de $60 mensuales. Esta carta no-tificando la reducción, dice:
“Muy Sr. n/ y amigo: Debido a la crisis general que prevalece por la falta de trabajo y necesitando su cooperación para poder salir adelante, nos permitimos manifestarle que a partir del primero de julio próximo, su sueldo será en esta casa de $60.00 mensual.
“Tan pronto mejore la situación, su sueldo será como hasta ahora.
“Pedimos por lo tanto un cumplimiento satisfactorio por parte de Ud. en el desempeño de- su empleo, para ayudarnos a salir pronto de esta crisis.
“Somos sus attos. amigos y ss. ss.,
(Fdo.) Sobrinos de Portilla.”,
Estas cartas revelan por sí solas que se fijó la remune-ración que debía recibir el demandante y que las cantidades recibidas por dicho demandante fue el salario convenido por sus servicios. El demandante al solicitar el pequeño aumento de $5 en su salario, pedía además que se le hiciera la reserva, invocando la generosidad de la demandada y con el carácter de donación o regalo, que se le reconociera la posibilidad de recibir algo más, haciendo depender su petición del resultado satisfactorio que en el futuro pudiera tener en los negocios la demandada. Esta reserva, que fué efectivamente reconocida por la demandada en el sentido de que si la situación del negocio mejorara, la mejora se *268liaría al demandante en su sueldo, no obligaba a la deman-dada y aunque dicho demandante no hizo esfuerzo alguno tendente a demostrar las ganancias de la compañía o sus buenos balances, lo que solamente daba fuerza moral a su reclamación, la carta de la demandada dirigida al deman-dante para rebajar su sueldo, basándose en la crisis del ne-gocio y aceptando el demandante la rebaja, disipa toda duda en cuanto a que no se estipuló el salario bajo cual-quier aspecto en que el demandante' quisiera apoyarse para sostener su reclamación.
La prueba que ha podido ocasionar el error sufrido por la corte inferior al no darle a las cartas transcritas todo el valor que implica la propia admisión del demandante, es el testimonio de los testigos José Portilla y Félix Massó. Es-tos testigos realmente declaran que al demandante no se le habló de sueldo sino que tomara los gastos y que más tarde se arreglarían por haber dificultades entre los socios. A dichos testigos, sin embargo, que no son miembros actual-mente de la firma “Sobrinos de Portilla”, no se les puede dar más crédito que el que hemos dado a las admisiones del demandado por el conocido principio de que nadie puede ir contra sus propios actos.
Es posible asimismo que el fallo de la corte inferior, pues no aparece que se haya emitido opinión, se funde en ciertas partidas semanales tomadas por el demandante en exceso de las demás partidas uniformes. Pero estas parti-das excepcionales del total de sesenta y seis semanas, se reducen a seis. Las cinco primeras son anteriores a las fechas de las cartas que han explicado claramente la situa-ción de este pleito y la de $80 que se refiere a la última se-mana representaba un mes de compensación legal por no tener establecido término el contrato sobre la prestación de tales servicios.
Por todo lo expuesto, debe revocarse la sentencia de la corte inferior y dictarse otra, declarando sin lugar la de-manda, sin costas.